  Case 3:20-cv-01506-DMS-MSB Document 22 Filed 10/30/20 PageID.279 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


See attachment
                                                           Civil Action No. 20-cv-01506-DMS-MSB

                                             Plaintiff,
                                      V.
NNORTHRUP GRUMMAN                                            JUDGMENT IN A CIVIL CASE
CORPORATION, a multi-national entity,
and DOES 1 through 50, inclusive
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendant’s motion to compel arbitration and dismisses this case, and denies as moot
Defendant’s motion to transfer venue.




Date:         10/30/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
